Title: From Thomas Jefferson to Samuel and Sheppard Church, 24 April 1792
From: Jefferson, Thomas
To: Church, Samuel and Sheppard


          
            Gentlemen
            Philadelphia Apr. 24. 1792.
          
          The President has referred to me your letter, covering that of John Church, dated from the Havanna Oct. 91. It does not appear from these papers of what country he had been a citizen. It is presumable he was not of the United States because engaged in a traffic unauthorized by the laws of the United States. His application to the Commander of a British ship of war induces a conjecture that he had been a British subject. But having settled as a Goldsmith at the Havanna, and there carried on his trade two years, and appearing to have been of St. Augustine before that, he had made himself a Spanish subject, was liable to their laws, was charged and found guilty of an offence against their government, by the competent authority of the country, and is now under punishment for that offence. Were he a citizen of the U.S. we should be bound to respect the judgment pronounced on him by the regular authority of the country, till it’s injustice should be proved palpably. But having made himself a Spanish subject, we have no more right to enquire into that judgment than the court of Spain would have to do the same with respect to the criminals now in our jails. I am sorry therefore to be obliged to give it as my opinion, that it is a case in which this government ought not to interfere.—I am gentlemen Your most obedt. humble servt.,
          
            Th: Jefferson
          
        